         Case 2:20-cv-06784-FMO-AS Document 2 Filed 07/29/20 Page 1 of 1 Page ID #:20
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER
 Keith A. Pitt, CSB No. 254901
 Slinde Nelson
 425 NW 10th Ave., Ste. 200
 Portland, OR 97209
 T: (503) 417-7777




 ATTORNEY(S) FOR:    Defendants
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
Q P D Sourcing, Inc., dba QPD International, Inc.,                             CASE NUMBER:

a California Corporation,
                                                              Plaintiff(s),
                                     v.
Portland Accessories, LLC, an Oregon limited
                                                                                              CERTIFICATION AND NOTICE
liability company; and Michael Caster, an
                                                                                                OF INTERESTED PARTIES
individual, and DOES 1 through 10 inclusive,                                                        (Local Rule 7.1-1)
                                                             Defendant(s)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for               Defendants Portland Accessories, LLC and Michael Caster
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                    CONNECTION / INTEREST

Portland Accessories, LLC, an Oregon LLC located in                           Defendant, Contracting Party and anticipated Counterclaim
Oregon                                                                        Plaintiff

Michael Caster, an Oregon resident                                            Defendant and member of Portland Accessories, LLC

Cheryl LLC, a Delaware LLC located in NY, NY                                  Member of Portland Accessories, LLC

                                                                              Pursuant to Fed. R. Civ. P. 7.1, Corporate Defendant is a
                                                                              privately-owned corporation with no parent corporation,
                                                                              and no publicly held corporation owning 10% or more of its
                                                                              stock.



         July 29, 2020                                     Keith A. Pitt
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Defendants Portland Accessories, LLC and Michael Caster


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
